Citation Nr: 1512904	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a dental disorder, claimed as grinding teeth, including as secondary to the service-connected posttraumatic stress disorder (PTSD), for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from May 2000 to November 2003.  He is in receipt of the Combat Infantryman Badge (CIB), among other military citations.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See October 2010 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issue of entitlement to service connection for a dental disorder, claimed as grinding teeth, including as secondary to PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Dental Disorder

The issue of entitlement to service connection for a dental disorder, claimed as grinding teeth, including as secondary to PTSD, for compensation purposes is remanded for a VA dental examination with a medical opinion.  The Veteran contends that nightmares and anxiety associated with the service-connected PTSD cause him to grind his teeth at night, which causes pain in the jaw, neck, and teeth.  See October 2011 Notice of Disagreement.  The Veteran has not yet been provided a VA dental examination with a medical opinion to determine whether a dental disorder resulting from grinding teeth was caused or permanently worsened beyond the normal progression by the service-connected PTSD.  For these reasons, a remand is needed.   

Accordingly, the issue of entitlement to service connection for a dental disorder, claimed as grinding teeth, including as secondary to service-connected PTSD, for compensation purposes is REMANDED for the following actions:

1.  Schedule the Veteran for a VA dental examination to help determine the nature and etiology of any dental disorder resulting from grinding teeth.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the VA examiner should offer the following opinions:

a.  Does the Veteran have a diagnosed dental disorder that is the result of grinding teeth?  If so, please specify the dental diagnosis/diagnoses.  

b.  For each dental diagnosis, is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the dental disorder was caused by the service-connected PTSD?

c.  For each dental diagnosis, is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the dental disorder was permanently worsened beyond the normal progression (i.e., aggravated) by the service-connected PTSD?

The examiner should address whether any diagnosed dental disorder is manifested by a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth, and, if so, specify any teeth so affected.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

2.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



